Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 © or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/Quidance/eTD-info-l.isp.
4. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,537,819 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent a slightly broadened version and are thus anticipated by the Patent:


Instant Application  17/012, 098
US Patent  9,537, 819 B2
7. A method performed by a playback device, the method comprising: 



obtaining a first Internet Protocol (IP) address from a host device; 

monitor an input port of the host device for receiving messages and thereby detect that the host device has received message comprising a first lease renew request for a second IP address from another device;






determining that the first IP address matches the second IP address; 







after determining that the first IP address matches the second IP address, 





obtaining a third IP address from the host device,





 wherein the third IP address is different from the first IP address and the second IP address; and



 after obtaining the third IP address: obtaining audio content from at least one cloud server via the host device; and

 




playing back the audio content using at least one audio amplifier.



1. A method comprising: 



determining, by a first audio playback device, that a message sent by a second audio playback device to a specified server port includes a first lease renew request of the second audio playback device, wherein the first audio playback device is assigned a first Internet Protocol (IP) address, wherein the first IP address was assigned by a host device; and 

wherein a zone group comprises the first audio playback device and the second audio playback device; 


determining, by the first audio playback device, that the first IP address of the first audio playback device is the same as a second IP address identified in the first lease renew request of the second audio playback device; 



in response to determining that the first IP address of the first audio playback device is the same as the second IP address identified in the first lease renew request of the second audio playback device, 


obtaining, by the first audio playback device from the host device, a new IP address by sending a second lease renew request to the specified server port, 


wherein the new IP address is different from the first IP address and the second IP address;

 

after obtaining the new IP address, receiving, by the first audio playback device, a stream of audio content; 

sending, by the first audio playback device, the audio content to the second audio playback device; and 

playing, by the first audio playback device, audio based on the audio content in synchrony with the zone group.



5.	Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,537,819 B2 in view of   Murty et al. (US 20080316982) hereinafter referred as Murty.
Although the claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application differs from claim 1 of the US Patent ( 9,537, 819 B2)  in that the instant application includes monitor an input port of the host device for receiving messages and thereby detect that the host device has received a message comprising a first lease renew request. 
However, this is known in the art as evidenced by Murty, which is in the same field of endeavor, discloses monitor an input port of the host device for receiving messages and thereby detect that the host device has received a message comprising a first lease renew request ( para. [0057] a client listens to the beacon frames broadcasted by various APs and then transmits a probe request to a particular AP it wants to associate with. An AP receiving such a message checks to see if recognizes the SSID (or it is set to "ANY"). If so,  the AP replies with a probe response message--which is unicast by the AP. This probe response message can be considered an indication of the AP's willingness to serve the client device. After associating with the AP, the client device may send out a DHCP request to lease an internet protocol (IP) address (typically from a DHCP server associated with the WLAN and/or networks communicatively linked to the WLAN, such as a backhaul network) which it registers with the WLAN (typically via a communication server on the WLAN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of US 9537819 and monitor an input port of the host device for receiving messages and thereby detect that the host device has received a message comprising a first lease renew request using the teaching of Murty.  One of ordinary skill in the art would have been motivated to do so in order prevent IP address conflict. 
Claims 1-6 and 8-20 of the instant application also map to claims 2-20 of the patent respectively.

Response to Argument
6.	Applicant's arguments filed on 09/15/2022 have been fully considered but are moot in view of new ground(s) of rejection.  

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 7-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siegmund (US 20090006635 A1) hereinafter referred as Siegmund in view of Bryce et al. (US 20080242222 A1) hereinafter referred as Bryce and further in view of  Murty et al. (US 20080316982) hereinafter referred as Murty.

Regarding claims 1, Siegmund discloses a playback device comprising: 
at least one communication interface (para. [0067], [0072] and Fig. 1); 
at least one processor (para. [0069]); 
at least one non-transitory computer-readable medium  and program instruction stored  on the at least one non-transitory computer readable medium that are executable by the at least one processor such that (para. [0060] [0064], [0069]) the playback device is configured to: 
obtain a first Internet Protocol (IP) address from a host device ([para. [0029] IP address 214 identifies the currently assigned IP address for the DHCP client 210. For example, for a DHCP client 210 currently accessing a particular network, the IP address 214 is an IP address assigned by a particular DHCP server associated with that network);
 detect that the host device has received message comprising a first lease renew request for a second IP address from another device ( para. [0031] and [0033] the DHCP client receives 310  the lease for the selected IP address along with network configuration data. The DHCP server can send a unicast acknowledgment message acknowledging the assignment of the IP address (e.g., an ACK message).  The ACK message indicates that the IP address has been assigned to the DHCP client and that DHCP client can now use the IP address); 
determine that the first IP address matches the second IP address ([see para. [0007] and [0044] sending a fourth request for a new network address when the network address is the same as the network address in the first request. In addition, [0051], [0052]-[0053] if a DHCP server is restarted, the IP assignments made by the DHCP server are lost (e.g., they are not stored in persistent memory). As a result, the DHCP server can reassign IP addresses that already are the subject of valid leases. Thus, a device (e.g., another DHCP client) can enter the network that has an IP address from a previously assigned, but still valid lease. The device can broadcast its IP address upon joining the network according to that lease for the IP address even though the IP address was reassigned, e.g., to the DHCP client, creating a conflict);
after determining that the first IP address matches the second IP address, obtain a third IP address from the host device, wherein the third IP address is different from the first IP address and the second IP address ([ para. [0007] [0044] and [0051]  the DHCP client releases 418 the IP address…DHCP client sends 420 a new DHCP discover message in order to obtain a new IP address [i.e. third IP address, the third IP address/new IP address is different from the first and second IP address] and lease for the network).
Siegmund discloses obtaining a third IP address as disclosed above. Siegmund may not explicitly disclose at least one audio amplifier; after the IP address is obtained: obtain audio content from at least one cloud server via the host device and play back the audio content using the at least one audio amplifier.
However, Bryce discloses at least one audio amplifier (para. [0030 ]and Fig. 2, and audio amplifier);
after obtaining the IP address obtain audio content from at least one cloud server via the host device (para.[0052] Wireless speaker subsystem 201 connects to network 206 at step 301 in sub-process 101. Wireless speaker subsystem 201 implements Dynamic Host Configuration Protocol (DHCP) client, which searches for a DHCP server at step 302. Such a server is generally responsible for the assignment of IP addresses across a network, the IP address assigned is used by wireless speaker subsystem 201 in subsequent network operations. Further,  [0090] Wireless speaker subsystem 1001, given that it presents the virtual interface for system 210, also becomes responsible for fetching media from a server.  Data indicative of this media or stream is then distributed to the other devices in the group. CPU 1003 is responsible for administering playback of a received audio signal. In a broad sense, this includes two distinct tasks. Firstly, using a wireless network interface 1006, providing instructions to other wireless speaker subsystems to play respective components of the audio signal. Secondly, using an audio output 1007 playing back the intended center wireless speaker subsystem component of the audio signal); and 
play back the audio content using the at least one audio amplifier (para. [0090] Wireless speaker subsystem 1001, given that it presents the virtual interface for system 210, also becomes responsible for fetching media from a server.  Data indicative of this media or stream is then distributed to the other devices in the group. CPU 1003 is responsible for administering playback of a received audio signal. In a broad sense, this includes two distinct tasks. Firstly, using a wireless network interface 1006, providing instructions to other wireless speaker subsystems to play respective components of the audio signal. Secondly, using an audio output 1007 playing back the intended center wireless speaker subsystem component of the audio signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Siegmund and include at least one audio amplifier; after the IP address is obtained: obtain audio content from at least one cloud server via the host device and play back the audio content using the at least one audio amplifier using the teaching of Bryce.  One of ordinary skill in the art would have been motivated to do so in order to automatically perform self-configuration to assist in the configuration of wireless audio system from non-preconfigured wireless speaker subsystems.
Siegmund discloses detect that the host device has received message comprising a first lease renew request for a second IP address from another device as recited in claim 1 above.  Siegmund in view of  Bryce may not explicitly disclose  monitor an input port of the host device for receiving messages and thereby detect that the host device has received a message comprising a first lease renew request.  However, Murty discloses monitor an input port of the host device for receiving messages and thereby detect that the host device has received a message comprising a first lease renew request ( para. [0057] a client listens to the beacon frames broadcasted by various APs and then transmits a probe request to a particular AP it wants to associate with. An AP receiving such a message checks to see if recognizes the SSID (or it is set to "ANY"). If so,  the AP replies with a probe response message--which is unicast by the AP. This probe response message can be considered an indication of the AP's willingness to serve the client device. After associating with the AP, the client device may send out a DHCP request to lease an internet protocol (IP) address (typically from a DHCP server associated with the WLAN and/or networks communicatively linked to the WLAN, such as a backhaul network) which it registers with the WLAN (typically via a communication server on the WLAN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Siegmund in view of Bryce and monitor an input port of the host device for receiving messages and thereby detect that the host device has received a message comprising a first lease renew request using the teaching of Murty.  One of ordinary skill in the art would have been motivated to do so in order prevent IP address conflict.
 
Regarding claims 2, 8 and 16, Siegmund in view of Bryce and further in view Murty discloses claim 1 as recited above. Siegmund further discloses wherein the first lease renew request is a DHCP_REQUEST packet ([see paragraph 0007] first request can be a DHCP request).
Regarding independent 7 claim, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  
Regarding independent 13 claim, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Siegmund further discloses the computing device comprising: at least one second communication interface; at least one second processor ([para. 0061]); and
 at least one second non-transitory computer-readable medium comprising program instructions that are executable by the at least one second processor such that the computing device and (para [0060, [0063]-]0065] and  Figs 1, 2A and B): is configured to: 
 transmit the at least one message comprising the first lease renew request to the host device ( para.[0031], [0036]-[0037]]  and Fig.4,  the DHCP client sends 302 a DHCP discover message. The DHCP discover message is a broadcast message sent to identify DHCP servers located on a network from which the DHCP client can obtain an IP address….[0033] The DHCP client receives 310 the lease for the selected IP address along with network configuration data. For example, the DHCP server can send a unicast acknowledgment message acknowledging the assignment of the IP address (e.g., an ACK message). The ACK message indicates that the IP address has been assigned to the DHCP client and that DHCP client can now use the IP address).
 
Regarding claim 14, Siegmund in view of Bryce and further in  view Murty discloses claim 13 as recited above. Siegmund further discloses wherein the computing device is another playback device (para. [0064] a computing device can be e.g., a mobile audio or video player, a game console, a Global Positioning System (GPS) receiver).

Regarding claim 15, Siegmund in view of Bryce and further in view Murty discloses claim 13 as recited above. Siegmund further discloses wherein the computing device is a smart phone. ([para. [0024] the client device 102 can be a mobile device (e.g., a notebook computer, mobile phone).

10.	Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Siegmund Bryce and Murty and further in view of Wang et al. (US 20140026207 A1) hereinafter referred as Wang.

Regarding claims 3, 9, 17, Siegmund in view of Bryce and further in  view Murty discloses claim 2 as recited above. Siegmund in view of Bryce and further in  view Murty may not explicitly disclose wherein the DHCP_REQUEST packet includes an options field, and wherein the options field identifies the second IP address.
 However, Wang discloses wherein the DHCP_REQUEST packet includes an options field, and wherein the options field identifies the second IP address ([para. [0051] and [0067]  relay node initiates a DHCP process to the network where the network management system is located on the IP security tunnel to obtain the IP address of the network management system… have information that indicates the network management system included in a DHCP option (DHCP option) field in a DHCP request message, and the DHCP server directly feeds back the IP address of the network management system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Siegmund in view of Bryce and further in  view Murty and to include wherein the DHCP_REQUEST packet includes an options using the teaching of Wang.  One of ordinary skill in the art would have been motivated to do so in order to avoid network address translation interference, thereby ensuring secure and accurate network access.

11.	Claims 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siegmund Bryce and Murty and further in view of Challener et al. (US 20050138158 A1) hereinafter referred as Challener.

Regarding claims 4, 10 and 18 Siegmund in view of Bryce and further in  view Murty discloses claim 1 as recited above. Siegmund further discloses wherein the host device is a DHCP server (para. [0022]-[0023] and Fig. 1] DCHP servers 106 and 116); and wherein obtaining the new IP address comprises: transmitting, by the first playback device to the DHCP server, a DHCP request ( para. [0007] and [0036] and  Fig. 4] DHCP client sends a DHCP request to DCHP server); wherein the second lease renew request comprises the DCHP request  ( para. [0007] [0044] and [0051]); and receiving, by the playback device from the DHCP server, a DHCP acknowledgement ( para. [0033], [0037], [0039] [0041], and Fig. 4]).
Siegmund  in view of Bryce and further in  view Murty may not explicitly disclose wherein the DHCP acknowledgement includes the new IP address.
However, Challener discloses wherein the DHCP acknowledgement includes the new IP address ([ see paragraph 0023] DHCP server 104 returns to client computer 102 a DHCP ACK packet, which includes both the new IP address being assigned to client computer 102).
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Siegmund in view of Bryce and further in  view Murty and to include wherein the DHCP acknowledgement includes the new IP address using the teaching of Challener.  One of ordinary skill in the art would have been motivated to do so in order to include new IP address with DHCP ACK.

12.	Claims 5-6, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siegmund Bryce and Murty and further in view of 
Goldberg et al.(US 20070142944 A1) hereinafter referred as Goldberg.

Regarding claims 5, 11 and 19 Siegmund in view of Bryce  and further in  view Murty of discloses claim 1 as recited above. Siegmund  in view of Bryce and further in  view Murty may not explicitly disclose wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the playback device is configured to: transmit the audio content to another playback device.
However, Goldberg discloses wherein the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the playback device is configured to: transmit the audio content to second playback device (para. [0019] the broadcast user plays the musical signal for his own enjoyment on the first sharing device and simultaneously transmits the musical signal to the receiver of the at least one second sharing device of the at least one-member user)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Siegmund in view of Bryce and further in  view Murty and to include the playback device is configure to transmit the audio content to second playback device using the teaching of Goldberg.  One of ordinary skill in the art would have been motivated to do so in order to allow users to listen music together using mobile devices and also to choose his/her partner to listen the music.

Regarding claims 6, 12 and 20  Siegmund in view of Bryce and further in  view Murty discloses claim 5 as recited above. Siegmund  in view of Bryce and further in  view Murty may not explicitly disclose wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to playback the audio content comprises program instructions that are executable by the at least one processor such that the first  playback device is configured to: playback the audio content in synchrony with the second playback device.
However, Goldberg discloses wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to playback the audio content comprises program instructions that are executable by the at least one processor such that the first  playback device is configured to: playback the audio content in synchrony with the second playback device (para. [0019] the broadcast user plays the musical signal for his own enjoyment on the first sharing device and simultaneously transmits the musical signal to the receiver of the at least one second sharing device of the at least one-member user, on which the musical signal is played for the at least one-member user. The broadcast user and the at least one-member user hear the musical signal substantially simultaneously. In addition, [0188] It will be generally desirable that the synchronicity of the audio playback on the broadcast unit 710 and the receive units 730 be highly synchronized…all members of a cluster 700 must communicate directly with the broadcast unit 710, without any rebroadcast. In such cases, making playback on the two units 710 and 730 as similar as possible will tend to synchronize their audio production).
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Siegmund in view of Bryce and further in  view Murty and to include the playback device is configured to: playback the audio content in synchrony with the second playback device using the teaching of Goldberg.  One of ordinary skill in the art would have been motivated to do so in order to allow users to listen music together using mobile devices and also to choose his/her partner to listen the music.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448